Citation Nr: 0919907	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for loss of vision, 
diagnosed as presbyopia with compound myopic astigmatism, 
both eyes. 

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

A video conference hearing was held in January 2009, with the 
Veteran sitting at the Manila RO, and the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of the testimony is in the claims file.

The Board notes that the Veteran's April 2008 notice of 
disagreement (NOD) also expressed the Veteran's 
dissatisfaction with the RO's denial of service connection 
for bronchitis and a condition manifested by an enlarged 
prostate.  However, in his July 2008 and December 2008 
Substantive Appeals (VA Form 9s), the Veteran only 
specifically identified loss of vision and hypertension as 
the issues being appealed, respectively.  Therefore, because 
the issues of entitlement to service connection for 
bronchitis and a condition manifested by an enlarged prostate 
have not been perfected, those matters will not be further 
adjudicated.  See 38 C.F.R. § 20.202 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Loss of vision has not been shown to be causally or 
etiologically related to active military service.

3.  Hypertension has not been shown to be causally or 
etiologically related to active military service.


CONCLUSIONS OF LAW

1.  Loss of vision was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Hypertension was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in December 2007.  The letter addressed 
all required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed in this 
case.  In this regard, the Board notes that the Veteran's 
claimed loss of vision is due to a congenital disorder, and 
the Veteran's service treatment records do not reflect any 
superimposed injury or disease that aggravated that 
condition.  Although a March 1985 service treatment record 
indicates that the Veteran wished to refill his hypertension 
medication, that record further reflects that the Veteran's 
medication was Allopurinol, a medication for gout and not 
hypertension.  In addition, the Veteran's post-service 
treatment records are absent for evidence of hypertension 
which manifested to a compensable degree or more within one 
year from the date of his separation from service in April 
1990.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons 
or bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the Veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Furthermore, there is no indication, other than the Veteran's 
own contentions, of a causal connection between these 
diagnoses and the Veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that such condition manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Furthermore, for purposes of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  If, 
however, a superimposed disease or injury occurred as a 
result of military service that resulted in disability in 
addition to the vision disorder, then service connection 
could be granted for that resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).



I.  Loss of Vision

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for loss of 
vision.  Initially, the Board notes that the Veteran's loss 
of vision has been diagnosed as presbyopia with compound 
myopic astigmatism, both eyes.  As was noted above, the law 
provides that presbyopia and astigmatism are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  Therefore, in order to show entitlement to 
service connection, the Veteran must show a superimposed 
disease or injury which created additional disability during 
service.  See VAOPGCPREC 82-90 (July 18, 1990).

The Veteran contends that his loss of vision is due to poor 
working conditions on ship in 1967 or 1968.  There is no 
persuasive, competent evidence, however, that the alleged 
superimposed injuries resulted in additional disability.  
That is, there remains a lack of any relevant treatment 
notations during service and for decades afterwards - a fact 
that supports the conclusion that any alleged superimposed 
injury in service did not cause additional disability.

Moreover, the medical evidence of record does not link a 
current vision disorder to the Veteran's active service.  The 
Board does observe a private treatment record from the Ideal 
Vision Center, which notes that the Veteran has a refractive 
error and that he was advised to wear prescription eyeglasses 
to maintain good and normal vision.  However, the physician 
made no mention of any superimposed disease or injury to the 
Veteran's vision during his active service.

Thus, the only evidence linking the Veteran's vision disorder 
to his active service is his own lay contentions.  
Specifically, at his January 2009 hearing and in several 
statements throughout the course of the appeal, the Veteran 
contended that he did not have vision problems when he 
entered service and therefore he did not believe his loss of 
vision was a developmental disability.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has loss of vision, the Board acknowledges 
that he is competent to testify what he experienced, i.e. he 
is competent to testify that he cannot see without his 
eyeglasses.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can testify to having blurry 
vision, the Veteran, as a lay person, is not competent to 
testify that his current vision disorder was caused by his 
active service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a loss of vision, diagnosed 
as presbyopia with compound myopic astigmatism, did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include a superimposed disease or injury to his 
vision.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a loss of vision.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for loss of vision is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

II.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service for hypertension.  
Initially, the Board notes that the term hypertension refers 
to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

The Board does note that a March 1985 treatment record states 
that the Veteran wished to refill his hypertension 
medication.  However, that treatment record further states 
that this medication was Allopurinol, which is a medication 
for gout and not hypertension.  In addition, the treatment 
record discussed the Veteran's gout and his cough; there is 
no further mention of hypertension.  Moreover, the remainder 
of the Veteran's service treatment records are negative for 
any complaints, diagnosis or treatment of hypertension.  The 
Veteran's blood pressure readings ranged from 110/84 to 
140/90.  However, the Board does note that a blood pressure 
reading of 140/90 only occurred once, in January 1987.  Many 
readings were taken during the Veteran's 28 years of active 
service, and such findings did not predominate.  At the time 
of separation, blood pressure was again well in the normal 
range, with a reading of 110/80.

Furthermore, the medical evidence of record does not show 
that the Veteran sought treatment for hypertension 
immediately following his period of service or for many years 
thereafter.  Again, at his January 1990 separation 
examination, his blood pressure was normal.  Although several 
private treatment records, as well as the Veteran's VAMC 
treatment records, note that he currently has hypertension, 
these records are all dated in 2007.  Therefore, the Board 
finds that hypertension did not manifest in service or within 
one thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the Veteran's 
current hypertension to the his military service.  As was 
noted above, several private treatment records and VAMC 
treatment records acknowledge that the Veteran has a current 
diagnosis of hypertension.  However, these treatment records 
do not mention any nexus between the Veteran's current 
hypertension and his active service. 

Thus, the only evidence linking the Veteran's hypertension to 
his active service is his own lay contentions.  Specifically, 
at his January 2009 hearing and in various statements during 
the course of this appeal, the Veteran contended that his 
hypergliceride and high cholesterol caused his hypertension, 
and that he was clearly treated for hypergliceride and high 
cholesterol during service.  As was noted above, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  

However, although the Veteran may sincerely believe that his 
hypergliceride and high cholesterol caused his hypertension 
during service, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that hypertension did not manifest 
during service or within one year thereafter, and has not 
been shown to be causally or etiologically related to an 
event, disease, or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for hypertension is not warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for loss of vision, 
diagnosed as presbyopia with compound myopic astigmatism, 
both eyes, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


